Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority’s reliance on State, ex rel. Noll, v. Indus. Comm. (1991), 57 Ohio St.3d 203, 567 N.E.2d 245. Noll, supra, does not control because, in the present case, it is obvious which evidence the commission relied upon to support its findings. As the court of appeals held:
“ * * * Although the commission failed to set forth any reason for its determination as required by the Mitchell-Frigidaire-Stephenson1 standard, the reason for the finding of permanent total disability * * * is readily apparent from the medical reports and the *308statement of facts, the evidence upon which the commission indicated it relied. * * * We do not find that those decisions [other cases cited by appellant] compel a different conclusion than that recommended by the referee with respect to the Mitchell-Frigidaire- Stephenson standard as applied to the basic finding that claimant is permanently and totally disabled as a result of the industrial injury.” (Footnote added.)
I agree with the court of appeals’ assessment of this case, and would find that there is no reason to order the commission to vacate its finding of permanent total disability. I would therefore affirm the court of appeals.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.

. See State, ex rel. Mitchell, v. Robbins & Myers, Inc. (1983), 6 Ohio St.3d 481, 6 OBR 531, 453 N.E.2d 721; State, ex rel. Stephenson, v. Indus. Comm. (1987), 31 Ohio St.3d 167, 31 OBR 369, 509 N.E.2d 946; State, ex rel. Frigidaire Div., General Motors Corp., v. Indus. Comm. (1988), 35 Ohio St.3d 105, 518 N.E.2d 1194.